Citation Nr: 1028681	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the benefit sought on 
appeal.  

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only posttraumatic stress 
disorder.  However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2008 and April 2009 this matter was remanded for 
verification of the Veteran's contended stressors.  The Board 
finds the development directed by the Board in its last remand 
has still not been accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Veteran here seeks service connection for a psychiatric 
disorder, specifically, PTSD.  Service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed in-
service stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor.  

The Veteran here has alleged a number of stressors arising from 
the performance of his duties as a crash fireman while stationed 
at NAS Miramar in California.  He contends that in around April 
to July of 1967 there was a fire at a fuel depot in Miramar and 
the driver of a truck was burned to death.  The Veteran alleges 
that when he removed the body, charred pieces of the corpse came 
off into his hands.  


He also contends that on two occasions near the end of 1967, 
mechanics ejected themselves into the hangers and were killed.  
The Veteran removed the bodies and on the first occasion, was 
covered in blood dripping from the corpse that was pinned to an 
overhead beam.   Finally, he contends that in the early part of 
1968, he responded to an F8 crash in which the pilot was killed 
and mutilated.  He reports that the pilot's remains consisted of 
small bits of red matter, which he retrieved from the brush with 
tweezers and a pillowcase.  The Veteran has also generally 
contended that his exposure to chemicals such as diesel fuel, 
aviation gas, jet fuel, and "light water," (an experimental 
fire extinguishing agent) caused him distress, as well as being 
exposed to a large amount of smoke while in fire school and 
coughing black phlegm for a prolonged time.

The Veteran's diagnosis of PTSD has been documented numerous 
times in the medical record.  Additionally, his PTSD has been 
related to his military service on a number of occasions in VA 
treatment notes.  For example, treatment records from January 
2005, September 2004, December 2003, and June 2003, attribute the 
Veteran's condition to his non-combat military experience and 
duties as a crash fireman.

Despite this, the claim cannot be granted because the Veteran's 
stressors remain unverified.  As the Veteran's contended 
stressors do not involve hostile circumstances, the revised 
version of 38 C.F.R. § 3.304(f)(3) is not for application and 
objective corroboration is still required.  The Department of the 
Navy provided NAS Miramar Command History Reports for 1966 
through 1969, but stated that no separate crash, fire, and rescue 
crew reports exist.  The Command History Reports provide 
information such as the opening of new facilities, visits of 
important individuals to the base, and celebration ceremonies but 
do not contain information on accidents or crashes.  The Naval 
Safety Center stated they have no records from prior to 1979 and 
referred VA to the Naval History and Heritage Command, who 
indicated they have no records of these crashes.  

While the RO/AMC has been ordered by the Board twice, in April 
2009 and October 2008, to request records from the United States 
Army & Joint Services Records Research Center (JSRRC), it has 
refused to do so.  Twice, the AMC has determined that there is a 
lack of sufficient information with which to corroborate the 
Veteran's stressors and has declined to contact the JSRRC.  One 
final attempt to verify these stressors must be made.  The file 
is still devoid of any fatality, casualty, crash, or rescue 
records for the specific time frames alleged.  It is not the case 
that the records have been obtained but simply do not corroborate 
the alleged stressors, but rather, the records have never been 
obtained at all.  Evidence of crashes and rescues on the base 
must exist somewhere.  As described in further detail below, a 
request must be made to the JSRRC.  Additionally, the NAS Miramar 
should be contacted directly for these records.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's statements of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, to the United 
States Army & Joint Services Records 
Research Center (JSRRC). Request that 
JSRRC attempt to verify the following 
alleged stressors:

a) Unit histories pertaining to the 
crash, fire and 
rescue crew at NAS Miramar should be 
requested for the period of May 1966 - June 
1969.
      
      b) The Navy Shore Station History for 
NAS Miramar for the years of 1966, 1967, 
and 1969 should be requested.
      
      c) A specific request should be made 
for reports of any fuel depot fires in NAS 
Miramar, California, during the time 
periods of April 1967 to May 1967 and June 
1967 to July 1967.
      


      d) An additional request should be 
made for verification of deaths of 
mechanics at NAS Miramar, California due to 
accidental ejections, including from hangar 
VF24, for the time periods of October 1967 
to November 1967, December 1967 to January 
1968, and February 1968 to March 1968.
      
      e) Another request should be made for 
verification of any plane crashes at NAS 
Miramar during January 1968 to February 
1968 and March 1968 to April 1968.

2.  Forward the Veteran's statements of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, directly to the 
NAS Miramar in San Diego, California.
      
      a) Request that the NAS Miramar verify 
whether the Veteran served on the crash 
fire and rescue crew at NAS Miramar between 
June 1965 and June 1969.  Alternatively, 
ask the NAS Miramar to opine on whether the 
Veteran's personnel records are reflective 
of the type of training that would have 
been required to be a member of the crash 
fire and rescue crew.
      
      b) Request that the NAS Miramar 
attempt to verify items (c) through (e) 
above.  

3.  Any negative response received from 
either the JSRRC, or from the NAS Miramar, 
must be thoroughly documented in the claims 
file.

4.  Thereafter, if one or more of the 
alleged stressors is verified, afford the 
Veteran a comprehensive psychiatric VA 
examination. All indicated evaluations and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly VA outpatient treatment 
records and express an opinion as to the 
following:

      a) The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).
      
      b) The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has PTSD that 
is based upon specified in-service 
stressors or is related to the Veteran's 
military service.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


